DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the entire flow path”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear from the specification if the limitation is attempting to limit or define a flow path in the tube, or if the limitation is attempting to exclude additional flow paths.  Examiner interprets the limitation a “a flow path”.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson US3954097.
Regarding claim 1,  Wilson US3954097 discloses a solar thermal energy collection system comprising 
a solar energy concentrator (Fig. 1, reflector 16), 
a heat transfer fluid (abstract, claim 1), and 
an absorber pipe through which the heat transfer fluid flows for absorbing concentrated solar energy incident on the absorber pipe from the solar energy concentrator (heat exchanger 12), 
the absorber pipe comprising a pipe wall that extends about and around a central longitudinal axis that extends between each end of the absorber pipe, the pipe wall comprising an inner surface and an outer surface, the inner surface defining a first contour defining alternating peaks and troughs along a length of the absorber pipe, and the outer surface defining a second contour defining alternating peaks and troughs along the length of the absorber pipe (seen in Fig. 1, excerpt below), 

    PNG
    media_image1.png
    256
    513
    media_image1.png
    Greyscale

wherein:
the inner surface defines a flow path for the heat transfer fluid through the absorber pipe (Fig. 1),
the first contour, as viewed through an axial cross section of the absorber pipe, forms sinusoidal waves on each side of and spaced apart from the central longitudinal axis, wherein the sinusoidal waves on each side of the central longitudinal axis are symmetrical with respect to the central longitudinal axis (seen in Fig. 1, above), and
wherein at least a portion of the absorber pipe is disposed along a focal line of the solar energy concentrator (Claim 1).

Regarding claim 2, Wilson further discloses the solar thermal energy collection system of claim 1, wherein the second contour, as viewed through the axial cross section of the absorber pipe, forms sinusoidal waves on each side of and spaced apart from the central longitudinal axis, wherein the sinusoidal waves of the second contour on each side of the central longitudinal axis are symmetrical with respect to the central longitudinal axis (seen in Fig. 1).
Regarding claim 3, Wilson further discloses the solar thermal energy collection system of claim 1, wherein the pipe wall has a maximum radius as measured between the inner surface and the central longitudinal axis at each peak and a minimum radius as measured between the inner surface and the central longitudinal axis at each trough (Seen in Fig. 1).
Regarding claim 4, Wilson further discloses the solar thermal energy collection system of claim 1, wherein the outer surface of the pipe wall has a second maximum radius as measured between the outer surface and the central longitudinal axis at each peak and a second minimum radius as measured between the outer surface and the central longitudinal axis at each trough (seen in Fig. 1).
Regarding claim 5, Wilson further discloses the solar thermal energy collection system of claim 1, wherein the peaks and troughs of the inner surface are radially aligned with the peaks and troughs of the outer surface (Seen in Fig. 1).
Regarding claim 6, Wilson further discloses the solar thermal energy collection system of claim 1, wherein a thickness between the inner surface and the outer surface of the wall is constant along the length of the wall (Seen in Fig. 1).
Regarding claim 7, Wilson further discloses the solar thermal energy collection system of claim 1, wherein the inner surface is shaped to induce a plurality of turbulent fluid flow regions along the length of the central longitudinal axis (Fig. 1).  The functional limitation is interpreted in light of instant specification to encompass a contour of alternating peaks and troughs. 
Regarding claim 8, Wilson further discloses the solar thermal energy collection system of claim 1, wherein troughs of the second contour define areas of concentrated solar energy.
Regarding claim 9, Wilson further discloses the solar thermal energy collection system of claim 1, wherein the solar thermal energy collection system is a parabolic trough solar energy absorber system (abstract, claim 1), the solar energy concentrator comprises a parabolic reflector (reflector 18, Fig. 1) having a focal axis that is parallel to a central longitudinal axis of the parabolic reflector (abstract, Fig. 1, Fig. 2) and is spaced apart a focal length from a vertex of the parabolic reflector (Fig. 2), and the parabolic trough solar energy absorber system further comprises:
a tube into which the absorber pipe is disposed (Heat shield 14), wherein the outer surface of the absorber pipe is spaced apart from an inner surface of the tube (Fig. 1), and a wall of the tube allows for the transmission of radiant energy therethrough Col. 2 Ln. 46-50),
wherein the tube is coupled to the parabolic reflector such that the central longitudinal axis of the absorber pipe is coincident with the focal axis (Fig. 1 and Fig. 2).

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellos E, Daniil I, Tzivanidis C, Antonopoulos K, Gkinis G. “Thermal enhancement of solar parabolic trough collectors by using nanofluids and converging-diverging absorber tube” Renewable Energy 2016;94:213e22 (hereinafter Bellos)).
Regarding claim 1,  Bellos E, Daniil I, Tzivanidis C, Antonopoulos K, Gkinis G. “Thermal enhancement of solar parabolic trough collectors by using nanofluids and converging-diverging absorber tube” Renewable Energy 2016;94:213e22 (hereinafter Bellos) discloses a solar thermal energy collection system comprising 
a solar energy concentrator (Fig. 2), 
a heat transfer fluid (pg. 217, section 4, “working fluid”), and 
an absorber pipe through which the heat transfer fluid flows for absorbing concentrated solar energy incident on the absorber pipe from the solar energy concentrator (Fig. 2 and Fig. 5, tube B), 
the absorber pipe comprising a pipe wall that extends about and around a central longitudinal axis that extends between each end of the absorber pipe, the pipe wall comprising an inner surface and an outer surface, the inner surface defining a first contour defining alternating peaks and troughs along a length of the absorber pipe, and the outer surface defining a second contour defining alternating peaks and troughs along the length of the absorber pipe (Fig. 5, tube B), 
wherein:
the inner surface defines a flow path for the heat transfer fluid through the absorber pipe (Fig. 5, tube B),
the first contour, as viewed through an axial cross section of the absorber pipe, forms sinusoidal waves on each side of and spaced apart from the central longitudinal axis, wherein the sinusoidal waves on each side of the central longitudinal axis are symmetrical with respect to the central longitudinal axis (Fig. 5, tube B), and
wherein at least a portion of the absorber pipe is disposed along a focal line of the solar energy concentrator (Fig. 2).

    PNG
    media_image2.png
    253
    379
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    380
    386
    media_image3.png
    Greyscale


Regarding claim 2, Bellos further discloses the solar thermal energy collection system of claim 1, wherein the second contour, as viewed through the axial cross section of the absorber pipe, forms sinusoidal waves on each side of and spaced apart from the central longitudinal axis, wherein the sinusoidal waves of the second contour on each side of the central longitudinal axis are symmetrical with respect to the central longitudinal axis (Fig. 5, tube B).
Regarding claim 3, Bellos further discloses the solar thermal energy collection system of claim 1, wherein the pipe wall has a maximum radius as measured between the inner surface and the central longitudinal axis at each peak and a minimum radius as measured between the inner surface and the central longitudinal axis at each trough (Fig. 5, tube B).
Regarding claim 4, Bellos further discloses the solar thermal energy collection system of claim 1, wherein the outer surface of the pipe wall has a second maximum radius as measured between the outer surface and the central longitudinal axis at each peak and a second minimum radius as measured between the outer surface and the central longitudinal axis at each trough (Fig. 5, tube B).
Regarding claim 5, Bellos further discloses the solar thermal energy collection system of claim 1, wherein the peaks and troughs of the inner surface are radially aligned with the peaks and troughs of the outer surface (Fig. 5, tube B).
Regarding claim 6, Bellos further discloses the solar thermal energy collection system of claim 1, wherein a thickness between the inner surface and the outer surface of the wall is constant along the length of the wall (Fig. 5, tube B).
Regarding claim 7, Bellos further discloses the solar thermal energy collection system of claim 1, wherein the inner surface is shaped to induce a plurality of turbulent fluid flow regions along the length of the central longitudinal axis (page 218).
Regarding claim 8, Bellos further discloses the solar thermal energy collection system of claim 1, wherein troughs of the second contour define areas of concentrated solar energy (Fig. 5).
Regarding claim 9, Bellos further discloses the solar thermal energy collection system of claim 1, wherein the solar thermal energy collection system is a parabolic trough solar energy absorber system (Fig. 2), 
the solar energy concentrator comprises a parabolic reflector having a focal axis that is parallel to a central longitudinal axis of the parabolic reflector and is spaced apart a focal length from a vertex of the parabolic reflector (Fig. 2), and 
the parabolic trough solar energy absorber system further comprises:
a tube into which the absorber pipe is disposed, wherein the outer surface of the absorber pipe is spaced apart from an inner surface of the tube, and a wall of the tube allows for the transmission of radiant energy therethrough (Fig. 5 tube B, page 216, section 2.4),
wherein the tube is coupled to the parabolic reflector such that the central longitudinal axis of the absorber pipe is coincident with the focal axis (Fig. 2).
Regarding claim 10, Bellos further discloses the solar thermal energy collection system of claim 9, wherein a vacuum condition is maintained between the outer surface of the absorber pipe and the inner surface of the tube (introduction, ¶2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Livermore et al. US4134392 in view of Bellos E, Daniil I, Tzivanidis C, Antonopoulos K, Gkinis G. “Thermal enhancement of solar parabolic trough collectors by using nanofluids and converging-diverging absorber tube” Renewable Energy 2016;94:213e22 (hereinafter Bellos).
Regarding claim 11, Livermore et al. US4134392 teaches a solar thermal energy collection system comprising a parabolic trough solar having an absorber tube (Fig. 8) wherein the collection system comprises a heat transfer fluid tube coupled to an entry end and an exit end of the absorber pipe (heat transfer tube comprising 12 and 14, Fig. 1), wherein the heat transfer fluid tube and the absorber pipe form a closed loop through which the heat transfer fluid flows (Fig. 1).
Livermore does not expressly teach the parabolic trough collector of claim 9.  Bellos teaches the subject matter of claim 9 as described above. 
Bellos teaches that the wavy geometry tube is more efficient than other tubes, reducing losses and improving heat transfer (Bellow, pg. 218, 219, section 4.2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Livermore with the parabolic trough collectors taught by Bellow since doing so would improve the efficiency of the device, reduce losses, and improve heat transfer. 
Regarding claim 12, the previously combined references teach the solar thermal energy collection system of claim 11, further comprising a heat exchanger, wherein at least a portion of the heat transfer fluid tube is disposed inside the heat exchanger (Livermore, Heat exchanger 18, Fig. 1).
Regarding claim 13, the previously combined references teach the solar thermal energy collection system of claim 12, wherein the heat exchanger is a boiler tank (Livermore, tank 20, Fig. 1).
Regarding claim 14, the previously combined references teach the solar thermal energy collection system of claim 11, further comprising a fluid pump coupled to the heat transfer fluid tube, and wherein the fluid pump causes the heat transfer fluid to flow through the heat transfer fluid tube and the absorber pipe (Livermore, pump 22, Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                          

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762